Citation Nr: 1222826	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-06 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  A timely notice of disagreement (NOD) was received from the Veteran in July 2008.  After a statement of the case (SOC) was issued to the Veteran in January 2009, the Veteran perfected his appeal in February 2009 by filing a substantive appeal, via VA Form 9.

The Veteran testified at an August 2009 hearing that was held before a Decision Review Officer (DRO) at the RO.  A copy of the transcript of those proceedings is associated with the claims file.

This matter was previously remanded by the Board in January 2011 for further development of the issues on appeal.  The RO has undertaken efforts to comply with the action directed in the Board's remand and this matter now returns to the Board for its de novo consideration.  However, for the reasons discussed below, the Board finds that further remand is necessary in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its January 2011 remand, the Board directed additional development which was to include:  contacting the Veteran to obtain the names and addresses of all medical care providers that have treated his hearing loss and tinnitus disabilities; making efforts to obtain any records identified by the Veteran; and making efforts to obtain audiograms and hearing conservation records from the Veteran's civilian employment with the Federal government (the United States Army), at Fort Harrison, from 1978 to 1986.

Despite the foregoing instructions, the Board notes that no post-remand efforts were made to obtain the audiograms and hearing conservation records from the Veteran's civilian employment with the United States Army.  The Court has held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998). The Court indicated further that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall, 11 Vet. App. at 271.

Thus, while the Board regrets the additional delay in this case, for the reasons discussed above, the matter must be remanded once again.  On remand, VA should undertake efforts to obtain the Veteran's audiograms and hearing conservation records from his civilian employment with the United States Army from 1978 to 1986 at Fort Harrison, in a manner that is in accordance with the procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

If the records identified above have been obtained and associated with the claims file, then the claims file should be provided to the same VA examiner who performed the Veteran's June 2011 and August 2011 VA audiology examinations.   The VA examiner should review the claims file in its entirety, including the additional records obtained pursuant to this remand.   Based upon her review of the claims file, the VA examiner should provide a revised opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss was aggravated by presumed noise exposure during his active duty service, and, whether it is at least as likely as not that the Veteran's tinnitus is etiologically related to his presumed noise exposure.

If the records identified above have been obtained, and the same VA examiner who performed the June 2011 and August 2011 VA examinations is unavailable, or, is unable to provide the requested opinion without a re-examination of the Veteran, then the Veteran should be afforded a new VA audiology examination.

The Veteran is hereby advised that failure to report for any scheduled examination, without good cause, may result in denial of his claims.  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file a copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all VA and private medical care providers that have treated him for his bilateral hearing loss and tinnitus.   After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented with the claims file.  If the RO cannot obtain the records identified by the Veteran, a notation to that effect should be inserted in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran opportunity to obtain and submit those records for VA review.

2.  Pursuant to 38 C.F.R. § 3.159(c)(2), the AMC/RO should request physical examination reports, specifically audiograms and hearing conservation records, from the Federal government (United States Army) from 1978 to 1986 at Fort Harrison.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to obtain these records should be documented in the claims file.  If the AMC/RO cannot obtain these records, a notation to that effect should be inserted into the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the RO should forward the entire claims file, to include a copy of this REMAND, to the examiner who conducted the June 2011 and August 2011 VA examinations for an addendum opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's hearing loss was aggravated by his active duty service, to include presumed in-service noise exposure from tanks and gunfire.  The VA examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's tinnitus was incurred during his active duty service or is etiologically related to presumed in-service noise exposure from tanks and gunfire.

In rendering the requested opinions, the examiner should note that the Veteran's February 1975 enlistment examination revealed left ear hearing loss, and also, assume that the Veteran was exposed to noise from tanks and gunfire from 50 caliber guns, 20 millimeter guns, and M16 rifle.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file (to include the Veteran's assertions that his hearing loss and tinnitus began during his active duty service, service records, post-service treatment records, and VA examination reports from April 2008, February 2011, June 2011, and August 2011).  All findings, conclusions, and supporting rationale should be expressed in a typewritten addendum report.

If the examiner who conducted the June 2011 and August 2011 VA examinations is unavailable, or, is unable to provide the requested opinion without first examining the Veteran, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate physician, at a VA medical facility, to obtain medical opinions in response to the questions posed above.   The entire claims file, to include a copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Once again, the examiner should set forth all examination findings (if any) along with complete rationale for the conclusions reached in a printed (typewritten) report.

4.  After completion of the above development, and any other development deemed necessary based upon the results of the foregoing development, the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus should be readjudicated.  If any determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


